MEMORANDUM DECISION
                                                                                     FILED
      Pursuant to Ind. Appellate Rule 65(D),                                    Feb 13 2018, 8:07 am
      this Memorandum Decision shall not be                                          CLERK
      regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                                    Court of Appeals
      court except for the purpose of establishing                                    and Tax Court


      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Scott E. Shockley                                        Jack Quirk
      Defur Voran LLP                                          Quirk and Hunter, P.C.
      Muncie, Indiana                                          Muncie, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Myriah Greiner,                                          February 13, 2018
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               18A02-1707-DR-1638
              v.                                               Appeal from the Delaware Circuit
                                                               Court
      Nicholas Greiner,                                        The Honorable John M. Feick,
      Appellee-Respondent                                      Judge
                                                               Trial Court Cause No.
                                                               18C04-0812-DR-148



      Vaidik, Chief Judge.



                                          Case Summary
[1]   Myriah Greiner (“Mother”) appeals the trial court’s order modifying primary

      custody of her daughter. We affirm.
      Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018           Page 1 of 9
                            Facts and Procedural History
[2]   In 2009, Mother and Nicholas Greiner (“Father”) divorced, and Mother was

      awarded primary custody of their two children: N.G., born in August 2000, and

      H.G., born in April 2002. H.G. suffers from an extra growth on one of her

      chromosomes and, as a result, is “very mentally delayed.” Tr. Vol. II p. 63.


[3]   In 2013, Mother notified Father that she planned to move with the children to

      Florida for work. Father initially objected, but he and Mother were able to

      reach an agreement that allowed her to make the move to Florida. One

      condition of the agreement was that Mother would set aside time “any open

      evening” for Father to talk with the children. Appellant’s App. Vol. II p. 25.

      The court approved the agreement, and Mother and the children moved to

      Florida.


[4]   In April 2017, Father petitioned for primary custody of fifteen-year-old H.G.

      He did not seek custody of sixteen-year-old N.G. because “[h]e’s doing so well

      down in Florida. He has a lot going on.” Tr. Vol. II p. 6. Father alleged,

      however, that H.G. was not doing well. She has an extreme phobia of storms

      and needs an adult or N.G. to help her remain calm and feel safe. In his

      petition, Father argued that H.G.’s best interests would be served by a custody

      modification because he has more time to devote to her care and development.

      Mother contested Father’s allegations, and a hearing was held on his petition.


[5]   During the hearing, multiple witnesses—Father, H.G.’s grandmother, and a

      family friend who is close with H.G.—testified that H.G. routinely called or

      Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 2 of 9
      texted them saying that it was storming and that she was home alone and

      scared. H.G. would call or text whenever she was home alone during a storm,

      regardless of the day of the week or time of day. Some calls were “as late as

      two, three in the morning[.]” Id. at 37. Father explained that these

      conversations could last for hours, saying that he talked with H.G. “for six to

      eight hours at a time on the phone. All the time.” Id. at 30. All three witnesses

      also stated that Mother would routinely block them from being able to contact

      H.G. Mother did not provide any warning that she was going to block H.G.

      from communicating with Father, grandmother, and the family friend, nor did

      Mother explain to the witnesses why they were blocked from speaking with

      H.G.


[6]   Father was also questioned about his job. He was self-employed selling

      concessions at fairs and events. One such event took place during Father’s

      most recent extended parenting time, and Father was gone for approximately

      two weeks. Father took N.G. with him to help sell concessions, and H.G. was

      left in Muncie in the care of Father’s fiancée and Father’s mother. Father

      stated that even if he has to leave H.G. for work that all of his family was in

      Muncie—his mom, two brothers, his sister, and his fiancée—and could care for

      H.G. while he was traveling.


[7]   Mother disputed the claims that H.G. was routinely left home alone, stating

      that H.G. had never been left home alone or unsupervised. But N.G. testified

      that on at least one occasion H.G. was home alone for approximately three

      hours. Mother did, however, admit to restricting H.G.’s access to her phone

      Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 3 of 9
      and blocking people from contacting H.G., including Father. Mother said that

      she restricted H.G.’s access to her phone as a method of discipline. She also

      explained that she blocked certain numbers, including Father’s, because she

      found it “very inappropriate that everybody tends to want to communicate with

      [H.G.] and they never communicate with me.” Id. at 74.


[8]   After both parents rested, the trial court held an in-camera interview with H.G.

      The interview was transcribed and is part of the record on appeal, but the

      transcript of the interview was sealed from review by either parent.1 The court

      also instructed the parents that they were not to question H.G. about what was

      discussed during her interview.


[9]   In its order, the trial court found that H.G., on multiple occasions, “has not

      been allowed to communicate with or to receive phone calls from [Father] or

      his family.” Appellant’s App. Vol. II p. 34. It also found that Mother was a

      good mother, but “she has not been available several times during the week, nor

      is any adult available during the week to be with the child.” Id. The court

      concluded that it is in H.G.’s best interests for primary custody to be granted to

      Father and that “there has been a substantial change in circumstances since the

      children have moved to Florida in that there is not family readily available to

      assist.”




      1
        Mother petitioned the trial court to allow the parties access to the sealed transcript but was denied. As part
      of her appeal, she moves that this Court either exclude the sealed portion of the transcript from the appellate
      record or that we grant the parents access to it. In an order handed down today, we deny both requests.

      Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018             Page 4 of 9
[10]   Mother now appeals.



                                  Discussion and Decision
[11]   Mother contends that the trial court erred when it granted Father primary

       custody of H.G. The trial court may not modify an existing custody order

       unless the modification is in the best interests of the child and there has been a

       substantial change in one or more statutory factors. Ind. Code § 31-17-2-21.

       The statutory factors to be considered are enumerated in Indiana Code section

       31-17-2-8 and include the child’s interactions and interrelationships with her

       parents, siblings, and any other person who may affect her best interests.

       Father, as the party petitioning for modification, “bears the burden of

       demonstrating that the existing custody [arrangement] should be altered.” In re

       Paternity of Snyder, 26 N.E.3d 996, 998 (Ind. Ct. App. 2015). We review

       custody modifications for an abuse of discretion, granting latitude and

       deference to the trial court. Id. We will not reweigh the evidence or judge

       witness credibility; rather, we consider only the evidence most favorable to the

       judgment of the trial court and any reasonable inferences therefrom. Id.


[12]   When a trial court enters findings of fact and conclusions, as it did here, we

       engage in a two-step analysis of the court’s decision. G.G.B.W. v. S.W., 80
N.E.3d 264, 268 (Ind. Ct. App. 2017). First, we must determine whether the

       evidence supports the findings of fact, and second, we must determine if the

       findings of fact support the conclusions thereon. Id. We will not set aside the



       Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 5 of 9
       findings or conclusions unless clearly erroneous—when there is no support in

       the record for the findings or the findings do not support the judgment. Id.


[13]   Mother argues that the trial court’s conclusion that a substantial change in

       circumstances had occurred “was based upon a factor that was foreclosed by

       Father’s October 8, 2013 stipulation agreeing to Mother’s relocation to

       Florida[.]” Appellant’s Br. p. 13. Stated another way, Mother argues that the

       fact that “there is not family readily available to assist” her in Florida was true

       in October 2013 and therefore it cannot be a change in circumstances. In

       considering an alleged change in circumstances, the trial court is “strictly

       limited to consideration of changes in circumstances which have occurred since

       the last custody decree.” Wolljung v. Sidell, 891 N.E.2d 1109, 1111 (Ind. Ct.

       App. 2008) (citing Spoor v. Spoor, 641 N.E.2d 1282, 1285 (Ind. Ct. App. 1994)).


[14]   Mother’s argument is narrowly focused on the specific language used by the

       trial court—there is not family readily available to assist—and misses the bigger

       picture of what the trial court found. In its order, the trial court enumerated

       multiple findings of fact and conclusions, including that Mother “has not been

       available several times during the week, nor is any adult available during the

       week to be with the child.” Appellant’s App. Vol. II p. 34. Furthermore, the

       trial court found that “while in the state of Florida, several times [H.G.] has not

       been allowed to communicate with or to receive phone calls from [Father] and

       his family.” Id. Both findings support the conclusion that there has been a

       substantial change in H.G.’s interactions and interrelationships with Mother

       and Father since Mother moved to Florida. See Ind. Code § 31-17-2-8(4)(A).

       Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 6 of 9
       And, as previously noted, this is one of the statutory factors to be considered in

       a custody-modification proceeding.


[15]   Mother also argues that, even if the trial court was correct in concluding that a

       change in circumstances had occurred, the change was not substantial and did

       not adversely affect H.G. such that modification was in her best interests. We

       disagree. A change in circumstances “must be judged in the context of the

       whole environment, and the effect on the child is what renders a change

       substantial or inconsequential.” Steele-Giri v. Steele, 51 N.E.3d 119, 127 (Ind.

       2016). H.G. was routinely calling Father, her grandmother, and a family friend

       at all hours of the night to tell them that she was scared and home alone. These

       conversations lasted for six to eight hours while the adult on the other end of

       the line tried to calm H.G. down and subdue her fear of the storm. Mother’s

       unavailability to parent H.G. in these situations is a substantial change in

       circumstances and has adversely impacted H.G., making modification in her

       best interests. Father admitted that there are times when he is unavailable to

       parent H.G. because of his job selling concessions at fairs and events across the

       state. However, unlike Mother, Father does not leave H.G. home alone when

       he is unavailable. Rather, she is left in the care of Father’s fiancée or a member

       of Father’s extended family, like H.G.’s grandmother. Furthermore, Mother

       routinely blocked H.G. from being able to communicate with Father, her

       grandmother, or the family friend. No such accusation was made against

       Father when H.G. was in his custody during his extended parenting time.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 7 of 9
[16]   Mother points out that she has been H.G.’s primary caretaker since 2008 and

       that the trial court’s decision “ignores the emphasis that Indiana law places

       upon the factors of permanence and stability in a child’s life[.]” Appellant’s

       Reply Br. p. 11. But, as Mother acknowledges, stability is not the only factor to

       be considered when examining the best interests of a child. The trial court must

       consider the overall welfare of the child by judging the whole environment.

       The findings of fact and conclusions show that the trial court did consider

       H.G.’s whole environment and her overall welfare when it modified custody.


[17]   Mother also claims that the trial court’s order splits custody of the children

       without explanation or reference to any authority. We recognize that split

       custody of multiple children “is the exception to the rule in Indiana,” In re

       Paternity of B.D.D., 779 N.E.2d 9, 14 (Ind. Ct. App. 2002), but there is sufficient

       evidence in the record to support the court’s decision. Father testified that he

       did not seek custody of N.G. because N.G. was doing well in Florida: “He’s got

       a lot going on. Like I said, he’s about to be seventeen. He’s driving. In band.

       Just doing really well. And I don’t want to take him out of that position. . . .

       He’s got a scholarship going. Working on a scholarship.” Tr. Vol. II p. 6.

       Furthermore, when asked if he and H.G. had a difficult relationship, N.G.

       answered yes. See id. at 79-80. N.G. did state that he loves his sister, but he

       also said that she picks on him a lot and that he gets frustrated with her. Id. at

       79. N.G. also testified that he and Father have a strained relationship and that

       he left Father’s house during the most recent extended parenting time to go stay

       at Mother’s brother’s house for the remainder of Father’s extended parenting


       Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 8 of 9
       time. Given this information, the trial court did not err when it modified

       custody of H.G., ultimately splitting custody of the children without

       explanation or reference to any authority.


[18]   Mother’s final contention is that the findings of fact make no mention of the

       lack of evidence presented by Father regarding his home environment and that

       the only evidence supporting modification were statements by H.G. that she

       was left home alone. This argument is nothing more than a request for us to

       reweigh the evidence, which we will not do. In re Paternity of Snyder, 26 N.E.3d

       at 998.


[19]   Affirmed.


       May, J. and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1707-DR-1638 | February 13, 2018   Page 9 of 9